DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9-14, and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (7246990) with evidence by Craft Tech Industries, and in view of Klaassen (20180100519).
Regarding claim 1
	Xie discloses a composite fan casing (40 Fig 2, composite fan case, Col 2 ll. 21) for a gas turbine engine defining a central axis (34 Fig 1), the composite fan casing comprising: 
a core (50 Fig 6) having a plurality of core layers of reinforcing fibers (fibers 52 Fig 5, Col 2 ll. 64-66) bonded together with a thermosetting polymeric resin (resin 54 Fig 5, Col 2 ll. 64-66) and having an outer surface (68 Fig 6); and 
at least one stiffener (66 Fig 6) integrally coupled (“integrally coupled” is interpreted to be directly connected, but not monolithic; stiffener 66 connected directly to outer surface 68, Col 3 ll. 33-34) to the outer surface of the core relative to the central axis, wherein the at least one stiffener comprises an elastic material (stiffener 66 can be made of a fiber reinforced plastic material, Col 3 ll. 41-43).

Craft Tech Industries teaches that fiber reinforced plastic is a material where the mechanical strength and elasticity of the plastics are enhanced through incorporation of fibers (Beginner’s guide to FRPs, 3rd paragraph). 

    PNG
    media_image1.png
    120
    1022
    media_image1.png
    Greyscale

Thus, Xie discloses that the stiffener 66 comprises an elastic material.
Xie is silent on the position of the at least one stiffener to be at an aft portion the core relative to the central axis.
However, Klaassen teaches a fan casing (102 Fig 2) comprising a core (102) and a stiffener (104) positioned at an aft portion (aft portion annotated in Fig 2) of the core relative to the central axis.

    PNG
    media_image2.png
    653
    1037
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to position the at least one stiffener in Xie, based on the analogous location shown in Klassen, the stiffener would be in an “aft portion” of the core on Xie as well (i.e. in the location radially outward of the fan interpreted as the “aft portion) relative to the central axis, because this is the blade impacting location in case where a fan blade breaks away, thus placing the stiffener here would prevent the blade from penetrating the fan casing and contain the broken blade within the engine (Para 0022 ll. 8-10).
Regarding claim 5
Xie in view of Klaassen discloses the composite fan casing of claim 1.
Xie further discloses wherein the elastic material comprises a polymer (stiffener 66 can be made of a fiber reinforced plastic material, Col 3 ll. 41-43). 
A fiber reinforced plastic material is inherently a polymer material, evidence provided below:
Oxford English Dictionary provides a definition for “plastic” being any of a large and varied class of materials used widely in manufacturing, which are organic polymers (definition 3b. on https://oed.com/view/Entry/145291?rskey=A18K1K&result=1&isAdvanced=false#eid).
This shows that a fiber reinforced plastic material inherently is a polymer. Thus, Xie discloses that the stiffener 66 comprises an elastic material being a polymer.
Regarding claim 9
Xie in view of Klaassen discloses the composite fan casing of claim 1.

Regarding claim 10
Xie in view of Klaassen discloses the composite fan casing of claim 1.
Xie further discloses wherein the stiffener is formed as a single integral component (stiffener 66 being a single component in Fig 9).
Regarding claim 11
Xie in view of Klaassen discloses the composite fan casing of claim 1.
Xie further discloses wherein the stiffener further comprises one stiffener layer of reinforcing fiber (stiffener 66 can be made of a fiber reinforced plastic material, Col 3 ll. 41-43) bonded together with the thermosetting polymeric resin (outer surface 68 of resin layer 54 in Figs 5-6).
Regarding claim 12
Xie in view of Klaassen discloses the composite fan casing of claim 1.
Xie further discloses wherein the thermosetting polymeric resin (resin 54 of core 50 in Fig 5) comprises at least one of a vinyl ester resin, a polyester resin, an acrylic resin, an epoxy resin, or a polyurethane resin (Col 3 ll. 15-20).
Regarding claim 13
Xie in view of Klaassen discloses the composite fan casing of claim 1.
Xie further discloses wherein the reinforcing fibers (fibers 52 of core 50 in Fig 5) comprise at least one of carbine fibers (interpreted to be carbon fibers), graphite fibers, glass fibers, ceramic fibers, or aromatic polyamide fibers (Col 3 ll. 11-15).
Regarding claim 14
Xie discloses a gas turbine engine (10 Fig 1) defining a central axis (34), the gas turbine engine comprising: 
an engine shaft (31) extending along the central axis; 
a compressor (14) attached to the engine shaft and extending radially about the central axis (34); 
a fan section (24) including a plurality of fan blades (fan blades 12) drivingly coupled to the engine shaft (31), each of the fan blades extending between a root (root of blade 12) and a tip (tip of blade 12) in a radial direction (fan blade 12 extending radially relative to central axis 34) relative to the engine shaft; 
a combustor (16) positioned downstream of the compressor (14) to receive a compressed fluid therefrom; 
a turbine (20) mounted on the engine shaft (31) downstream of the combustor (16) to provide a rotational force to the compressor and fan section (turbine driving compressor and fan); and 
a composite fan casing (40 Fig 2, composite fan, Col 2 ll. 19) radially surrounding the plurality of fan blades (12) of the fan section, the composite fan casing comprising: 
a core (50 Fig 6) having a plurality of core layers of reinforcing fibers (fibers 52 Fig 5, Col 2 ll. 64-66) bonded together with a thermosetting polymeric resin (resin 54 Fig 5, Col 2 ll. 64-66) and having an outer surface (68 Fig 6); and 
at least one stiffener (66 Fig 6) integrally coupled (“integrally coupled” is interpreted to be directly connected, stiffener 66 connected directly to outer surface 68, Col 3 ll. 33-34) to the outer surface of the core relative to the central axis, wherein the at 
A fiber reinforced plastic material is inherently an elastic material, evidence provided below:
Craft Tech Industries teaches that fiber reinforced plastic is a material where the mechanical strength and elasticity of the plastics are enhanced through incorporation of fibers (Beginner’s guide to FRPs, 3rd paragraph). 
Thus, Xie discloses that the stiffener 66 comprises an elastic material.
Xie is silent on the position of the at least one stiffener to be at an aft portion the core relative to the central axis.
However, Klaassen teaches a fan casing (102 Fig 2) comprising a core (102) and a stiffener (104) positioned at an aft portion (aft portion annotated in Fig 2) of the core relative to the central axis.

    PNG
    media_image2.png
    653
    1037
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to position the at least one stiffener in Xie, based on the analogous location shown in Klassen, the stiffener would be in an “aft portion” of the core on Xie as well (i.e. in the location radially outward of the fan interpreted as the “aft portion) relative to the central axis, because this is the blade impacting location in case where a fan blade breaks away, thus placing the stiffener here would prevent the blade from penetrating the fan casing and contain the broken blade within the engine (Para 0022 ll. 8-10).
Regarding claim 17
Xie in view of Klaassen discloses the gas turbine engine of claim 14.
Xie further discloses wherein the elastic material comprises a polymer (stiffener 66 can be made of a fiber reinforced plastic material, Col 3 ll. 41-43). 
A fiber reinforced plastic material is inherently a polymer material, evidence provided below:
Oxford English Dictionary provides a definition for “plastic” being any of a large and varied class of materials used widely in manufacturing, which are organic polymers (definition 3b. on https://oed.com/view/Entry/145291?rskey=A18K1K&result=1&isAdvanced=false#eid).
This shows that a fiber reinforced plastic material inherently is a polymer. Thus, Xie discloses that the stiffener 66 comprises an elastic material being a polymer.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of in view of Klaassen, as applied to claims 1 and 14 above, and further in view of Garcia (20160341070).
Regarding claims 2 and 15
Xie discloses the composite fan casing of claim 1 and the gas turbine engine of claim 14.
Xie further discloses the stiffener comprises an elastic material (stiffener 66 can be made of a fiber reinforced plastic material, Col 3 ll. 41-43, inherently an elastic material as discussed above).
Xie is silent on wherein the elastic material comprises a shape memory alloy.
However, Garcia teaches a stiffener (containment ring 76 Fig 2; 66/86 in Figs 4A-B) for a casing in a gas turbine engine, where the stiffener is provided for a fan section of the gas turbine engine (containment ring may be provided in other locations such as low pressure compressor, i.e. fan, Para 0022 ll. 8-11), the stiffener being a shape memory alloy (containment ring may be provided as a shape memory layer, Para 0026 ll. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the stiffener in Xie with a shape memory alloy material instead, as suggested and taught by Garcia, because a shape memory alloy can retract and expand in response to temperature (Figs 4A-B) thus able to dissipate energy from radial impacts and improve containment of liberated blades and blade fragments (Para 0026).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Klaassen and Garcia, as applied to claim 2 above, and further in view of Dunne (6588709).
Regarding claim 3
Xie in view of Klaassen and Garcia discloses the composite fan casing of claim 2.
Xie in view of Garcia further discloses the stiffener made from a shape memory alloy (Garcia teaches containment ring may be provided as a shape memory layer, Para 0026 ll. 1-3).
Xie in view of Klaassen and Garcia is silent on wherein the shape memory alloy comprises at least one of nickel-titanium, a nickel-titanium based alloy, a copper- aluminum-nickel alloy, or an alloy containing zinc, copper, gold, or iron.
However, Dunne teaches a shape memory alloy (103) embedded in a wall (Fig 6) wherein the shape memory alloy comprises nickel-titanium based alloy (SMA rods 103 is a nickel-titanium based alloy, Col 3 ll. 25-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the shape memory alloy in Xie in view of Garcia from a nickel-titanium based alloy, as suggested and taught by Dunne, because this material allows for super-elastic capabilities (Col 3 ll. 30-38).

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Klaassen and Garcia, as applied to claims 2 and 15 above, and further in view of Clark (8043045).
Regarding claims 4 and 16
Xie in view of Klaassen and Garcia discloses the composite fan casing of claim 2 and the gas turbine engine of claim 15.
Xie in view of Garcia further discloses wherein the stiffener comprises an external hat-shaped structure (Garcia teaches the stiffener 66/86 Figs 4A-B where the shape memory alloy structure 86 expands to a convex shape as seen in Fig 4B, construed as a hat shape), the shape 
Xie in view of Klaassen and Garcia is silent on the plurality of shape memory alloy structures forming a mesh.
However, Clark teaches an arrangement for a plurality of shape memory alloy structures (shape memory wires 111, 112, Col 9 ll. 4-6, Fig 12) coupled to a surface (sheet metal 121 Fig 13) in a gas turbine engine (Col 9 ll. 30), where the shape memory alloy structures form a mesh (wires 111, 112 crossing each other to form a mesh screen in Fig 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the plurality of shape memory alloy structures of the stiffener in Xie in view of Garcia, to form a mesh, as suggested and taught by Clark, because this arrangement allows the shape memory wires to heat faster and cool quicker though thermal cycling such that the actuation of the shape memory wires responds more quickly (Col 3 ll. 9-18).

Claim(s) 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Klaassen, as applied to claims 1 and 14 above, and further in view of McMillan (20120251305).
Regarding claims 6 and 18
Xie in view of Klaassen discloses the composite fan casing of claim 1 and the gas turbine engine of claim 14.
Xie further discloses the stiffener comprises an elastic material (stiffener 66 can be made of a fiber reinforced plastic material, Col 3 ll. 41-43).
Xie is silent on wherein the elastic material comprises a shape memory alloy and at least one other elastic material different than the shape memory alloy.
However, McMillan teaches a stiffener (containment 22 in Fig 2) for a fan casing (containment 22 provided around a fan 12, Para 0040), the stiffener being a shape memory alloy and at least one other elastic material different than the shape memory alloy. 
McMillan teaches that the containment 22 includes fibers 28, Para 0042, and fibers might be carbon, glass, shape memory alloy/SMA, or a combination thereof, Para 0073. This indicates that the fibers 28 can be a mix of two materials: SMA and carbon, which reads on the claim limitation “the stiffener being a shape memory alloy and at least one other elastic material different from the shape memory alloy”.
McMillan further teaches that carbon fibers have a high elastic stiffness, Para 0046, thus carbon fibers is construed to be the claim limitation “at least one other elastic material”.
In conclusion, McMillian teaches the stiffener (22) being a shape memory alloy (SMA fibers) and at least one other elastic material (carbon fibers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the stiffener in Xie with two different materials: a shape memory alloy and at least one other elastic material different than the shape memory alloy, as suggested and taught by McMillan, because the properties of these fibers allow them to act as a net which catches the impactor and absorbs the energy from the impact, thus allowing the casing to remain operational until the plane flies to a safe landing place (Para 0047).
Regarding claims 7 and 19
Xie in view of Klaassen and McMillan discloses the composite fan casing of claim 6 and the gas turbine engine of claim 18.
Xie in view of McMillan further discloses wherein the stiffener comprises one layer of the shape memory alloy (McMillan teaches some of fibers 28 may be SMA fibers, Para 0073) arranged to alternate (interpreted to be intertwined or woven) with one layer of the at least one other elastic material layer (some fibers 28 may be carbon fibers, Para 0073).
McMillian teaches that the fibers cross multiple times to create a net-like or woven structure, Para 0052 and Fig 5. This indicate that the both SMA and carbon fibers are woven together, construed as alternate, to form a net-like structure as seen in Fig 5.
Regarding claims 8 and 20
Xie in view of Klaassen and McMillan discloses the composite fan casing of claim 6 and the gas turbine engine of claim 18.
Xie in view of McMillan further discloses wherein the stiffener (22) comprises one layer of the shape memory alloy (McMillan teaches some of fibers 28 may be SMA fibers, Para 0073) and one layer of the at least one other elastic material (some fibers 28 may be carbon fibers, Para 0073) defining a lattice structure (interpreted to be intertwined to form diamond slots in between the fibers).
McMillian teaches that the fibers cross multiple times to create a net-like or woven structure, Para 0052 and the net-like structure forming diamond slots in between the fibers to be a lattice structure as seen in Fig 5. This indicate that the both SMA and carbon fibers form a lattice structure as seen in Fig 5.
	It is noted that the claim does not specify how each of the layers of the shape memory alloy is arranged with respect to each of the other layers of the elastic material, for example each 
Response to Arguments
i.	Applicant’s arguments, see pg. 6-7, filed on 06/29/2021, with respect to the rejection(s) of claim(s) 1 and 14 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xie in view of Klaassen.
ii.	Applicant's arguments, see pg. 7-10, with respect to the rejections of claims 2 and 15 have been fully considered but they are not persuasive.
Applicant argues that a PHOSITA would not modify Xie in view of Garcia because Garcia teaches a gap 74 having a shape memory alloy (SMA) 86, thus the stiffener in Xie does not need to be modified to include such structures taught by Garcia, page 10 2nd paragraph.
However, the Examiner is not proposing such modification. The claim only recites that the stiffener of a fan casing in a gas turbine engine comprises a SMA material. Garcia teaches the concept of forming a casing in a gas turbine engine with a shape memory alloy layer (Para 0026 ll. 1-4). Therefore, the proposed modification is simply to form the stiffener 66 in Xie with a SMA material, as suggested and taught by Garcia, because the SMA can expand and contract thus able to dissipate energy from impacts. 
iii.	Applicant's arguments, see pg. 11, with respect to the rejections of claims 2 and 15 have been fully considered but they are not persuasive.
Applicant argues that Garcia is not in the same field of endeavor because Garcia’s teaching is related to non-composite core cases while the application is for a composite fan containment case.
This is not persuasive because the claim is directed to a casing in a gas turbine engine. Garcia also teaches a casing in a gas turbine engine, which is in the same field of endeavor, thus Garcia is considered analogous art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/ALAIN CHAU/Primary Examiner, Art Unit 3741